                                           \L
                               ^    COURT REPORTING T




                          KEGAL  BIG ENOUGH TO DELIVER
                                  SMALL ENOUGH TO CARE




                                     In the Matter Of:

                                 MUFG UNION BANK

                                                vs
                                                vs



                               ROBERT BROWER, et al.




                                  ROBERT BROWER

                                    February 21, 2019




                                          Case No:



                                  CERTIFIED COPY



Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23 Page C
                                                             D_Brower_Exhibit   1
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 2
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 3
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 4
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 5
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 6
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 7
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 8
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 9
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 10
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 11
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 12
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 13
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 14
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 15
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 16
                                       of 17
Case: 17-05044   Doc# 155-3   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 17
                                       of 17
